Title: To Thomas Jefferson from Thomas Sim Lee, 27 February 1781
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council Annapolis Maryland 27th. Feby 1781

We have just received the Resolution of Congress of the 20th. Instant recommending it to the Executives of the States of Delaware, Maryland, Virginia, and North Carolina, to agree upon, and Settle an Arrangement for supplying the Southern Army with Provisions, from the States most contiguous, and for replacing the same with Provisions from those that are more remote, and to establish such Mode of Transportation, as will be most convenient, and least expensive to the whole.
It is our Desire, that some Place in Virginia should be immediately agreed on, and assigned for Depositing the Quota of Provisions, which We are called upon to supply the Southern Army; In establishing which, We think the mutual ease, and Convenience of both States should be adverted to, and none has occurred to Us So suitable as Alexandria; If your Excellency should concur with Us in Opinion, you will have a proper Person appointed to receive at that Post, the Provisions which we may be able to forward. Your Excellency will communicate your Sentiments on this Subject, as early as possible, And in the mean Time We shall be preparing to comply fully with the Recommendations of Congress. We are anxious to be informed of the present Situation of Virginia; many reports have been circulating here, but none so authentic as to deserve entire Confidence.
We have the honor to be with sentiments of high respect and Esteem Your Excellencys Mo. Hble servts.,

Tho. S. Lee

